Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This final action is in response to applicant’s amendment of 29 June 2021.  Claim 6 has been canceled.  Claims 1-5 and 7-21 are pending and have been considered as follows.  
Response to Arguments
Applicant’s arguments with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections has been withdrawn. 
Applicant’s arguments with respect to the claim objections have been fully considered and are persuasive.  The claim objections has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 11-14 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claims 11-14 under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1-16 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-16 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 9-10 and 13-20 under 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 9-10 and 13-20 under 35 USC 101 has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1-5, 7 and 11 under 35 USC 101 have been fully considered but are not persuasive.  Specifically, applicant argues: 
Claim 1 has been amended to clarify that a control unit performs the recited steps, and the control unit determines, based on the trajectory planning, the movement trajectory which achieves the minimized overall costs, and the control unit outputs the movement trajectory. Claim 11 includes similar amendments. These claims, when taken as a whole, are integrated into a practical application. These claims are directed to improvements in planning and outputting movement trajectories for a moveable object, such as a vehicle. The planning, for example, takes into consideration violatable rules, and assigns costs amounts to each state rule violation which is dependent on a duration of time that a trajectory section would violate the state rule. It is submitted that, similar to the claims in Example 39, "Method for Training A 10260 2927.112 U.S. Pat. App. Ser. No. 16/560,728Attorney Docket No. BOSC.P11506US/1001075083Office Action of May 25, 2021Neural Network for Facial Detection," of the USPTO's Subject Matter Eligibility Examples: Abstract Ideas, the claims do not recite a mathematical algorithm, and cannot be performed "in the human mind" particularly given time constraints associated with trajectory planning, e.g., in the context of leaving a parking facility as described in [0037]. 

The Examiner’s Response

The Examiner has carefully considered applicant’s arguments and respectfully disagrees.  While applicant argues that the limitations recited in the present claim cannot be practically performed in the given time constrains associated with the trajectory planning (i.e. in the context of leaving a parking facility), the examiner notes that such constraints are not recited in the claims as currently presented.  As such, under a broadest reasonable interpretation, the determining of the movement trajectory which achieves the overall minimized cost could be performed by the human mind, either mentally or using pen and paper.  Though the computations might be complex, 
Applicant’s arguments with respect to the rejection of claims 1-5 and 7-20 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-5 and 7-20 under 35 USC 103 has been withdrawn. 

Claim Rejections - 35 USC § 101
Claims 1-5, 7 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claims 1 and 11, the claims recite the limitations of  performing a trajectory planning based on a minimization of overall costs according to a cost function to determine the movement trajectory, the cost function taking violation costs into consideration which arise for each trajectory section of a plurality of sections of the movement trajectory from a potential respective violation of one or multiple violatable rules with respect to the trajectory section, wherein the rule violation includes a state rule violation and/or a transition rule violation; wherein each state rule violation is assigned a time-dependent cost amount of the violation costs; and each transition rule violation is assigned a fixed or time- independent cost amount of the violation costs, so that the overall costs for a movement trajectory for each trajectory section which violates a violatable rule depend on the time- dependent or fixed cost amount assigned to the violated rule, determining, by the control unit based on the trajectory planning, the movement trajectory which achieves the minimized overall costs; wherein the time-dependent cost amount assigned to each state rule violation is dependent on a duration of time that the trajectory section violates the state rule; and wherein at least one of the plurality of trajectory sections violates at least one state rule.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and performing trajectory planning from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation that the various steps are being executed by a control unit does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claims 1 and 11 recite the additional limitations of a control unit;  wherein the rule violation includes a state rule violation and/or a transition rule violation, the state rule violation indicating a violation of a state rule which indicates an impermissible state of the movable object, and the transition rule violation indicating a violation of a transition rule which indicates an impermissible state transition, and outputting, by the control unit, the movement trajectory.  The limitations going to the rule violation including a state rule violation and/or a transition rule violation merely further describe violations taken into account 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the determining steps and the outputting steps are performing using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-5 and 7 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  
As such, claims 1-5, 7 and 11 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 
Allowable Subject Matter
Claims 8-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 8, 12 and 13, the closest prior art of Frazzoli et al. (US 2017/0277195)  and Kobilarov et al. (US 10,133,275), taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious: 
determining, by a control unit of the moveable object, the movement trajectory for the movable object in a rule-based trajectory planning system, by performing the following: 
performing a trajectory planning based on a minimization of overall costs according to a cost function to determine the movement trajectory, the cost function 102602927.14U.S. Pat. App. Ser. No. 16/560,728 Attorney Docket No. BOSC.P11506US/1001075083 Office Action of May 25, 2021 taking violation costs into consideration which arise for each trajectory section of a plurality of trajectory sections of the movement trajectory from a potential respective rule violation of one or multiple violatable rules with respect to the trajectory section, wherein the rule violation includes a state rule violation and/or a transition rule violation, the state rule violation indicating a violation of a state rule which indicates an impermissible state of the movable object, and the transition rule violation indicating a violation of a transition rule which indicates an impermissible state transition, wherein each state rule violation is assigned a time-dependent cost amount of the violation costs, and each transition rule violation is assigned a fixed or time- independent cost amount of the 

controlling, by the control unit, the movable object to move the moveable object along the movement trajectory, 

wherein the time-dependent cost amount assigned to each state rule violation is dependent on a duration of time that the trajectory section violates the state rule; and wherein at least one of the plurality of trajectory sections violates at least one state rule

 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667